 
 
IV 
111th CONGRESS 
1st Session 
H. CON. RES. 194 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2009 
Mrs. Lowey submitted the following concurrent resolution; which was referred to the Committee on Education and Labor 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of Lights On Afterschool!, a national celebration of after-school programs. 
 
 
Whereas high-quality after-school programs provide safe, challenging, engaging, and fun learning experiences to help children and youth develop their social, emotional, physical, cultural and academic skills;  
Whereas high-quality after-school programs support working families by ensuring that their children are safe and productive after the regular school day ends;  
Whereas high-quality after-school programs build strong communities by involving the Nation’s students, parents, business leaders, and adult volunteers in the lives of the Nation’s young people, thereby promoting positive relationships among children, youth, families, and adults;  
Whereas high-quality after-school programs engage families, schools, and diverse community partners in advancing the well-being of the Nation’s children;  
Whereas Lights On Afterschool!, a national celebration of after-school programs on October 22, 2009, promotes the critical importance of high-quality after-school programs in the lives of children, their families, and their communities;  
Whereas more than 28,000,000 children have parents who work outside the home, and 14,300,000 children have no place to go after school; and  
Whereas many after-school programs are struggling to keep their doors open and their lights on: Now, therefore, be it  
 
That the Congress supports the goals and ideals of Lights On Afterschool!, a national celebration of after-school programs. 
 
